DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/27/2022 has been entered. Claim 1 is currently amended.  Claims 2-3, 7-9, and 11-17 have been cancelled.  Claims 1, 4-6 and 10 are pending with claims 5-6 and 10 withdrawn from consideration.

Election/Restrictions
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 4/27/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the Si amount or the microstructure in the amended claim. 

Allowable Subject Matter
Claims 1, 4-6 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a galvanized steel sheet consisting of the recited elements including 0.02-0.6% of Si, and recited microstructure including 4% or less of remainder phases including pearlite, retained austenite, and precipitates.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Becker et al (US 20140322559 A1), in view of Azuma et al (US 20140234657 A1) and Otsuka et al (JP2006265578A).  The previous office action made a 103 rejection, because the prior art teaches overlapping composition and overlapping microstructure.
However, as the applicant’s argument of 4/27/2022 pointed out, the amendment of 4/27/2022 added new limitation on microstructure, and narrowed down the Si amount.
The amended claim limits retained austenite to a maximum of 4%; whereas Becker teaches that at least 5% residual austenite must be present to guarantee sufficient elongation.  Thus, Becker teaches away from the claimed range despite being fairly close.
There is evidence of criticality associated with the newly claimed Si amount.  Applicant has data to support that when Si content is between 0.02% (steel No. D) and 0.6% (steel No. E) [Table 1], the products have desirable physical properties [Table 3]; whereas when Si is 1.20% (steel No. G) used in Ex. 7, which is within the prior art’s range, the amounts of Mn oxides is increased and tensile strength is inferior.
When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6 and 10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762